'Appeal from a judgment of the Supreme Court, entered in the county of Delaware on the 1st day of December, 1937, in favor of the plaintiff against the defendants, upon the verdict of a jury for $400 damages and $90.55 costs, *804amounting in all to $490.55 Plaintiff had leased from the defendant Mary Sziwaek a farm with certain cows, horses and farming equipment. Before the termination of the lease defendant retook possession of some of the cows claiming that the plaintiff had failed to perform his portion of the agreement. Plaintiff brought this action in conversion, claiming damages for the loss of use of the cattle. Defendants counterclaimed with items of damage for the plaintiff’s failure to perform under the lease. The jury rendered a verdict in favor of the plaintiff for $400. In view of all the evidence this verdict was excessive. Judgment and order reversed, on the facts, and new trial granted, with costs to the appellants to abide the event, unless within twenty days from the service of á copy of the order to be entered hereon, the plaintiff stipulates to reduce the verdict to the sum of two hundred dollars, in which event the judgment is so modified and as modified the judgment and order are affirmed, with costs. Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ., concur.